Plaintiff in error was convicted in the county court of Comanche county on the 10th day of June, 1909, and after repeated continuances for the purpose of passing sentence, was on the 5th day of February, 1910, sentenced to serve sixty days in the county jail and to pay a fine of two hundred fifty dollars. The appeal was perfected in this court on the 25th day of March, 1910. On the 7th day of December, 1910, counsel for plaintiff in error filed a motion to dismiss the appeal. The motion is sustained, and the appeal dismissed with directions to the trial court to enforce the judgment and sentence.